Holmes, J.,
separately concurring in part and dissenting in par t. I strongly dissent from Part I of the majority opinion which permits Section 34, Article II of the Ohio Constitution, which authorizes the passage of laws dealing with wages and hours and laws “ * * * providing for the comfort, health, safety and general welfare of all employees * * *,” to override all other provisions of the Ohio Constitution. As the minority of this court feared in Rocky River v. State Emp. Relations Bd. (1989), 43 Ohio St.3d 1, 20-44, 539 N.E.2d 103, 120-138, the current majority of this court is now set on a course to eliminate home-rule provisions from the Ohio Constitution whenever R.C. Chapter 4117 or a collective bargaining agreement arguably conflicts with such provisions. The result here is that a chartered municipality can do by contract what it cannot do by ordinance. I also dissent from the reasoning in Part II of the majority opinion due to the majority’s interpretation of Section 4, Article V of the city’s charter, although I reluctantly concur in the ultimate disposition of the case.
I
Initially, I would note that the majority’s treatment of the so-called “permissive” subjects for collective bargaining is purely an advisory opinion given this court’s decision, in Part II of this case, that no conflict exists between the parties’ agreement and the city’s charter. Armco, Inc. v. Pub. Util. Comm. (1982), 69 Ohio St.2d 401, 406, 23 O.O.3d 361, 365, 433 N.E.2d 923, 926; Morris v. Savoy (1991), 61 Ohio St.3d 684, 694, 576 N.E.2d 765, 773-774 (H. Brown, J., concurring). In this case the court is confronted with a checkoff provision contained in a collective bargaining agreement between the city and AFSCME which clearly conflicts with Section 4, Article V of the city charter. In essence, the employees’ union’s political action committee contributes to partisan candidates for political office in direct contravention of the charter’s prohibition of such contributions.
Section 3, Article XVIII of the Ohio Constitution provides that “[mjunicipalities shall have authority to exercise all powers of local self-government and to *674adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.” The statutes addressing public employees' collective bargaining, R.C. 4117.01 et seq., have been found to be laws of a general nature. State, ex rel. Dayton Fraternal Order of Police Lodge No. 44, v. State Emp. Relations Bd. (1986), 22 Ohio St.3d 1, 22 OBR 1, 488 N.E.2d 181. Under the majority’s analysis, the municipal charter prevails unless it is in conflict with a general statutory provision. Under R.C. Chapter 4117, only existing contractual provisions and matters relating to “wages, hours, or terms and other conditions of employment” are subjects of mandatory bargaining. R.C. 4117.08. There are no provisions of R.C. Chapter 4117 that give public employees or employers the right to collectively bargain for checkoff deductions for contributions to partisan political activities; therefore, such checkoff deductions are not mandatory subjects of bargaining as contemplated under the statute. The majority of this court in Rocky River, supra, decided that a city’s charter may not be interposed against the general law to “impair, limit or negate the [Ohio Public Employees’ Collective Bargaining] Act.” Id. at paragraph two of the syllabus.8
Clearly, checkoff deductions for contributions to a political fund are not matters pertaining to wages, hours, or terms and other conditions of employment. See R.C. 4117.08(A). Therefore, there is no statutory authority for their inclusion (or protection) in a collective bargaining agreement, and public employees have no right to bargain collectively with their employers on this matter. Consequently, a provision in a collective bargaining agreement concerning checkoff deductions for contributions to political funds does not invalidate a charter prohibition against such contributions, since the charter (or home-rule) provision does not “impair, limit or negate” the rights enumerated in R.C. 4117.01 et seq.
The majority’s classification of so-called “permissive” bargaining subjects does further violence to Section 3, Article XVIII of the Ohio Constitution, in that it allows a union or public employer to eradicate any provision in a charter as long as the subject has not been deemed illegal pursuant to R.C. Chapter 4117. Thus, under the majority’s opinion, parties to a collective bargaining agreement may invalidate home-rule provisions not even contem*675plated by the General Assembly (assuming the General Assembly ever intended to raise R.C. Chapter 4117 above any conflicting statutory, home-rule, or constitutional provision). The majority states that as “the inclusion of permissive subjects in a collective bargaining agreement was clearly foreseen * * *, it would violate legislative intent to construe the statute differently.” Where does the majority get its evidence of legislative intent which is totally absent from the Act? Notwithstanding the majority’s assertions to the contrary, in one broad stroke the majority has circumvented the Ohio Constitution without any justification. Justice Wilkin recognized in 1913 the effect of such a holding:
“If all powers of municipal self-government must be subject to general laws, then clearly cities do not have home rule; they have only such powers of local self-government as the Legislature of the state allows to them, and cities of Ohio will still remain under the domination of the state Legislature. * * *” Fitzgerald v. Cleveland (1913), 88 Ohio St. 338, 380, 103 N.E. 512, 523 (Wilkin, J., concurring); see, also, Rocky River, supra, 43 Ohio St.3d at 42, 539 N.E.2d at 137 (Wright, J., dissenting).
I would add to the view expressed above that under the majority’s analysis cities have only such powers of local government as the legislature of the state and any collective bargaining agreement allow to them.
II
In the majority’s haste to destroy valid home-rule provisions drafted pursuant to Section 3, Article XVIII of the Ohio Constitution, it has failed to properly apply the express language of the collective bargaining agreement and the city’s charter in this case. Specifically, in Article XLVI, titled “Legality,” the parties agreed:
“It is the intent of the City and the Union that this agreement comply, in every respect, with applicable legal statutes, charter requirements, governmental regulations which have the effect of law, and judicial opinions. If it is determined by a proper legal authority that any provision of this Agreement is in conflict with law, that provision shall be null and void and shall not affect the validity of the remaining paragraphs of this Agreement. In the event of an unlawful determination, that provision shall be reopened, and the City and the Union shall meet within (14) calendar days for the purpose of negotiating a lawful alternative provision.” (Emphasis added.)
Even assuming arguendo that a permissive subject contained in a collective bargaining agreement would prevail over a charter provision, the “legality” provision within this agreement has the effect of nullifying those sections of the agreement which conflict with the charter provision. The parties obvious*676ly wanted to give effect to the charter if a conflict arose. Thus, by the majority’s own analysis, the charter would prohibit checkoff deductions, since the parties independently agreed to be bound by a conflicting charter provision, even if such provision would not have nullified the checkoff section absent the “legality” section of their agreement. By applying R.C. Chapter 4117 to give effect to both of the permissive sections within the agreement, the checkoff provision necessarily fails due to its incongruity with the charter provision as required by the “legality” section. It would not make sense to apply the checkoff section to the exclusion of the “legality” section’s requirement to abide by all charter provisions, since there would never be an instance where the charter provision would control9 given a conflict with a section contained in a collective bargaining agreement.
Although the majority gives effect to the “legality” section it totally misconstrues the city’s charter, which specifically requires in Section 4, Article V that:
“No person in the administrative service shall directly or indirectly give, solicit or receive, or in any manner be concerned in giving, soliciting or receiving any assessment, subscription or contribution for any political party or for any candidate. * * * ” (Emphasis added.)
The city in its complaint for declaratory judgment stated that:
“10. The PEOPLE fund is and has been used to support individual, partisan political candidates.
“11. A controversy has arisen between plaintiff and defendant concerning whether Article XLI of the labor management agreements violates the provisions of Article Y, Section 4 of the City’s Charter. The City contends that if it continues to check off deductions to the PEOPLE fund as provided in Article XLI of the Agreement, it is performing an illegal act under Article V, Section 4 of the City’s Charter.”
Thus, the city challenged the propriety of direct contributions to PEOPLE itself and the indirect contribution by PEOPLE to support individual, partisan political candidates.
A
As the majority recognizes, PEOPLE funds are used to support partisan candidates. Therefore, the checkoff provision for PEOPLE candidates vio*677lates the charter’s prohibition against any contributions to candidates. The majority remands to the trial court to determine whether any contributions were to non-local candidates. But it is of no consequence that there is proof lacking in the record as to whether these contributions go to local, state, or federal candidates in Ohio, since the charter’s prohibition encompasses contributions to all candidates wherever they are located.
AFSCME misconstrues the import of federal election laws and their interpretations in its defense of the checkoff deductions. The pertinent portion of the Federal Election Campaign Act provides:
“The provisions of this Act, and of rules prescribed under this Act, supersede and preempt any provision of State law with respect to election to Federal office.” Section 453, Title 2, U.S.Code.10
The Supreme Court of Missouri reviewed the above provision in light of a similar challenge to the one at bar and held:
“Even if a reader of the bare language might have some question as to the scope of the express preemption, the legislative history shows clearly that Congress did not intend the preemption language of § 453 to annul state little Hatch Acts, and other state laws * * *. The overwhelming concern was revision of the Federal Election Campaign Act of 1971. The legislative history makes it clear that 2 U.S.C. § 453 was intended only to preempt the limited field of statutes imposing restrictions on candidates for federal office and their campaign committees. The Conference Committee explained that purpose of § 453, as follows:
“ ‘It is clear that the Federal Law occupies the field with respect to reporting and disclosure of political contributions to and expenditures by Federal candidates and political committees, but does not affect State laws as to the manner of qualifying as a candidate, or the dates and places of elections.’ S.Conf.Rep. No. 1237, 93rd Cong., 2d Sess., reprinted in 1974 U.S.Code Cong. & Ad.News 5587, 5618, 5668 (emphasis added).” (Emphasis sic.) Pollard v. Bd. of Police Commrs. (Mo.1984), 665 S.W.2d 333, 337, certiorari denied (1985), 473 U.S. 907, 105 S.Ct. 3534, 87 L.Ed.2d 657.
*678The same conference committee referred to in the above quoted section also noted that the inclusion of an amendment to part of the federal Hatch Act, Section 1502, Title 5, U.S.Code, in the 1974 amendatory act was not an expression of a desire to preempt state laws in that field of concern. Id. Specifically, the committee report provided:
“It is the intent of the conferees that any State law regulating the political activities of State and local officers and employees is not preempted or superseded by the amendments to title 5, United States Code made by this legislation.” (Emphasis added.) S.Conf.Rep. No. 1237, U.S.Code Cong. & Adm.News (1974) 5587, 5618, at 5669.
In Pollard, supra, a police officer was terminated for having contributed $1,000 of his own funds to a political committee formed to promote the nomination of a Missouri congressional candidate in a party primary. The basis for the officer’s termination was a Missouri Hatch Act, similar to the one in the present case, which provided in pertinent part:
“ ‘1. * * * No officer or employee in the service of said police department shall directly or indirectly give, pay, lend, or contribute any part of his salary or compensation or any money or other valuable thing to any person on account of, or to be applied to, the promotion of any political party, political club, or any political purpose whatever.’ ” Pollard, supra, at 335.
In upholding this statutory provision the Pollard court decided that the state’s prohibition of contributions was not preempted. Rather, the Congressional legislative history “reveal[ed] a manifest Congressional purpose of not preempting state laws regulating the political activities of state or local public employees, whether or not related to federal elections. The amendatory act of 1974 preempts the field only with respect to candidates and their campaign committees.” (Emphasis added.) Id. at 338; accord Reeder v. Kansas City Bd. of Police Commrs. (C.A.8, 1984), 733 F.2d 543, 544-546. The United States Court of Appeals, Eighth Circuit, explicitly approved of Pollard’s analysis and stated further that the drafters of the Federal Election Campaign Act “ * * * intended * * * to leave the States free, so far as any claim of preemption was concerned, to allow or forbid political activities, including contributions, by their own employees.” Reeder, supra, at 546.
In AFSCME’s fifth affirmative defense to the city’s complaint for declaratory judgment it alleged that prohibitions against contributions to a political action committee violate the First Amendment to the United States Constitution. I disagree.
Citizens who become public employees receive certain benefits and undertake certain responsibilities. One of the duties involved with public employment may be to surrender certain rights that would otherwise be beyond the *679jurisdiction of governmental control. Clearly, restrictions imposed in cases such as this abridge freedom of speech. But the United States Supreme Court has often held that First Amendment rights, although vital to our constitutional existence, are not absolute. The government’s interest in regulating both conduct and speech of its employees differs significantly from its interest in regulating these same activities of its citizenry in general. See Pickering v. Bd. of Edn. (1968), 391 U.S. 563, 568, 88 S.Ct. 1731, 1734, 20 L.Ed.2d 811; United States Civ. Serv. Comm. v. Natl. Assn, of Letter Carriers (1973), 413 U.S. 548, 564, 93 S.Ct. 2880, 2889, 37 L.Ed.2d 796, 808; see, also, United Pub. Workers of America v. Mitchell (1947), 330 U.S. 75, 67 S.Ct. 556, 91 L.Ed. 754. Thus, federal, state and local governments have the power to place restrictions on the political conduct of their employees when “such restrictions serve valid and important state interests.” Broadrick v. Oklahoma (1973), 413 U.S. 601, 606, 93 S.Ct. 2908, 2913, 37 L.Ed.2d 830, 836. “The goal is to balance the interest of the employee as a citizen, in exercising first amendment rights, and the interest of the government, as an employer; in promoting the efficiency and impartiality of public services.” Pollard, supra, at 339; see, also, Reeder, supra, at 546-548; Stowe v. Ryan (1931), 135 Ore. 371, 296 P. 857 (A civil service regulation which provided that no member of the civil service could engage in any political activity whatever was held not to unduly infringe on civil service employees’ freedom of speech because such restrictions were valid conditions of employment. The court explained that there is no right to a civil service position and individuals may relinquish some of their rights as a condition precedent of taking a position); State v. Stuler (Fla. 1960), 122 So.2d 1 (A state statute making it unlawful for any officer or employee of the state, a county, or a municipality to directly or indirectly coerce or attempt to coerce, command, or advise any other officer or employee to pay, lend, or contribute anything of value to any party, committee, organization, agency, or persons for political purposes was not an unlawful abridgment of the right to free speech). I conclude in light of the authority cited herein that the city charter did not infringe on the public employees’ rights.
AFSCME also claimed in its fourth affirmative defense that the charter prohibition against contributions was unconstitutionally overbroad. I disagree. Clearly, a contribution to a congressional candidate well might benefit local politicians who have joined in a common cause with that candidate. Obviously, the dangers posed by direct contributions to candidates for mayor and governor are more visible, since the mayor is a member of local government directly affecting public employees and the governor is, in part, responsible for legislation which affects municipalities. However, the difference between these kinds of contributions and those which affect elections that are *680not for local office is not sufficiently pronounced to require a holding that the latter may not be prohibited, even if the former may. Thus, I find it reasonable for the drafters of the city charter to have assumed that any contributions to political candidates by public employees would either directly or indirectly put into question the integrity of the offices the employees hold. See Wachsman v. Dallas (C.A.5, 1983), 704 F.2d 160, certiorari denied (1983), 464 U.S. 1012, 104 S.Ct. 537, 78 L.Ed.2d 717 (Dallas city charter provision prohibiting city employees from soliciting contributions for any electoral campaign was held not to be overly broad in its application to all types of elections. The court reasoned that it was unrealistic to assume that politics within the geographical boundaries of a city were divided into completely unrelated compartments); Pollard, supra; Reeder, supra. Consequently, in light of AFSCME’s admission that PEOPLE uses its payroll deductions to make contributions to candidates for federal office and also to candidates for state and local office outside Ohio, the requirement for checkoff deductions in the parties’ agreement must necessarily be stricken as violating Section 4, Article V of the city’s charter.
B
I further disagree with the majority’s unwillingness to recognize that contributions to PEOPLE are directly prohibited by virtue of PEOPLE’S status as a party itself. As noted earlier, the charter states that “No person in the administrative service shall directly or indirectly give, solicit or receive, or in any manner be concerned in giving, soliciting or receiving any assessment, subscription or contribution for any political party * * *.” (Emphasis added.) The majority states that the city conceded long ago that if checkoff deduction funds were used for political purposes other than contributions to parties or candidates they would not violate the charter’s prohibition against contributions to political parties. The finding is understandable given the history of this case; however, it is nonetheless erroneous under the record. Specifically, the city in a letter to AFSCME conceded only that it was not objecting to monies used for lobbying. Further, the letter was a product of AFSCME’s original grievance against the city and was not incorporated into this separate action. Rather, the city in this case stated in its memorandum in opposition to defendants’ motion to dismiss and motion for summary judgment that “[cjlearly, the payroll deduction for political purposes is in direct conflict with the provisions of the City charter.” Therefore, the city preserved its right to challenge the propriety of PEOPLE deductions notwithstanding whether the contributions went to partisan political candidates.
*681In reaching the merits of this issue I would find that any contributions which directly or indirectly go to a political party violate Section 4, Article V of the city’s charter. Clearly, PEOPLE itself is a “political party” as that term is defined in Black’s Law Dictionary (6 Ed.) 1158:
“Political Party. An association of individuals whose primary purposes are to promote or accomplish elections or appointments to public offices, positions, or jobs. State, ex rel. Corrigan, v. Cleveland-Cliffs Iron Co., 169 Ohio St. 42 [8 O.O.2d 7], 157 N.E.2d 331, 333. A committee, association, or organization which accepts contributions or makes expenditures for the purpose of influencing or attempting to influence the election of presidential or vice presidential electors or of any individual whose name is presented for election to any federal, state, or local elective public office, whether or not such individual is elected. Cal.Rev. & Tax Code § 24434(b)(1)(C).”
AFSCME admits in its brief to this court that “PEOPLE is funded by voluntary contributions from AFSCME members, most of which are made by payroll deduction. It makes contributions primarily to candidates for federal office, and also to candidates for state and local office in those states (not including Ohio) where union treasury funds cannot be used to make contributions.” Thus, PEOPLE is a political party and any contributions to the organization would violate the city charter. Accordingly, since PEOPLE gives to political candidates and is itself a political party a remand for such determinations is only a waste of judicial economy.
C
Therefore, for the reasons expressed in Part I of this dissent I would recognize that the city’s charter provision prevails over the agreement and for the reasons espoused in Part II, I reluctantly join with the majority in remanding this case for the limited purpose of determining the extent of PEOPLE contributions to political candidates generally.

. I still adhere to the applicability of the home-rule provisions as balanced against R.C. Chapter 4117 as set forth in Chief Justice Moyer’s original Rocky River opinion. See Rocky River v. State Emp. Relations Bd. (1988), 39 Ohio St.3d 196, 530 N.E.2d 1; Rocky River v. State Emp. Relations Bd. (1989), 43 Ohio St.3d 1, 21-22, 539 N.E.2d 103, 120-121 (Holmes, J., dissenting). However, for the sake of argument, I will apply the current majority’s position on Section 34, Article II of the Ohio Constitution and home-rule in my analysis.


. Arguably, the only instance where a charter provision would control is when the parties have agreed to certain provisions which, by R.C. Chapter 4117, cannot be included in a collective bargaining agreement. See, e.g., R.C. 4117.09(C) (required membership in an employee organization is illegal).


. Section 453, Title 2, U.S.Code assumed its present form in 1974, as part of a bill amending the 1971 Federal Election Campaign Act, Pub.L. No. 92-225, 86 Stat. 3 (codified at Sections 431 to 455, Title 2, U.S.Code). The purpose of the 1974 federal statute was expressed as follows:
“To impose overall limitations on campaign expenditures and political contributions; to provide that each candidate for Federal office shall designate a principal campaign committee; to provide for a single reporting responsibility with respect to receipts and expenditures by certain political committees; to change the times for the filing of reports regarding campaign expenditures and political contributions; to provide for public financing of Presidential nominating conventions and Presidential primary elections; and for other purposes.” Pub.L. No. 93-443, 88 Stat. 1263 (codified as amended at Sections 431 to 455, Title 2, U.S.Code).